 



 

Exhibit 10.4
 
SUBSIDIARIES GUARANTY
among
CERTAIN SUBSIDIARIES OF RCN CORPORATION
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as COLLATERAL AGENT
 

Dated as of May 25, 2007

 
 



--------------------------------------------------------------------------------



 



 

SUBSIDIARIES GUARANTY
          SUBSIDIARIES GUARANTY (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), dated as of May 25, 2007, made
by and among each of the undersigned guarantors (each, a “Guarantor” and,
together with any other entity that becomes a guarantor hereunder pursuant to
Section 22 hereof, collectively, the “Guarantors”) in favor of Deutsche Bank
Trust Company Americas, as Administrative Agent (together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, RCN Corporation (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), and the Administrative Agent, have entered
into a Credit Agreement, dated as of May 25, 2007 (as amended, modified,
restated and/or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans to, and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, all as contemplated therein
(the Lenders, each Issuing Lender, the Administrative Agent, the Collateral
Agent, each other Agent and the Pledgee are herein called the “Lender
Creditors”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries may at
any time and from time to time enter into one or more Interest Rate Protection
Agreements and/or Other Hedging Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
          WHEREAS, each Guarantor is a direct or indirect Subsidiary of the
Borrower;
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and to the Other Creditors
entering into Interest Rate Protection Agreements and Other Hedging Agreements
that each Guarantor shall have executed and delivered to the Administrative
Agent this Guaranty;
          WHEREAS, each Guarantor will obtain benefits from the incurrence of
Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into by the Borrower and/or one or more of its Subsidiaries of Interest
Rate Protection Agreements or Other Hedging Agreements and, accordingly, desires
to execute this Guaranty in order to satisfy the condition described in the
preceding paragraph and to induce the Lenders to make Loans to the Borrower and
issue, and/or



--------------------------------------------------------------------------------



 



Page 2

participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Interest Rate Protection Agreements or Other Hedging
Agreements with the Borrower and/or one or more of its Subsidiaries; and
          WHEREAS, each Guarantor has determined that the guaranties provided in
this Guaranty are necessary or convenient to the conduct, promotion or
attainment of the business of the Borrower, such Guarantor and the other
Guarantors, may reasonably be expected to benefit, directly or indirectly, such
Guarantor, and are in the best interests of such Guarantor;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Administrative Agent for the benefit of the Secured Creditors
and hereby covenants and agrees with each other Guarantor and the Administrative
Agent for the benefit of the Secured Creditors as follows:
          1. GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees:
     (i) to the Lender Creditors the full and prompt payment when due (whether
at the stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of (x) the principal of, premium, if any, and interest on
the Notes issued by, and the Loans made to, the Borrower under the Credit
Agreement, and all reimbursement obligations and Unpaid Drawings with respect to
Letters of Credit and (y) all other obligations (including, without limitation,
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness owing by the
Borrower to the Lender Creditors under the Credit Agreement and each other
Credit Document to which the Borrower is a party (including, without limitation,
indemnities, Fees and interest thereon (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement and any such other Credit Document
and the due performance and compliance by the Borrower with all of the terms,
conditions, covenants and agreements contained in all such Credit Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
under this clause (i), except to the extent consisting of obligations or
liabilities with respect to Interest Rate Protection Agreements or Other Hedging
Agreements, being herein collectively called the “Credit Document Obligations”);
and
     (ii) to each Other Creditor the full and prompt payment when due (whether
at the stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of all obligations (including, without limitation,
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including,
without limitation, any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the respective Interest Rate Protection Agreements or Other Hedging



--------------------------------------------------------------------------------



 



Page 3

Agreements, whether or not such interest is an allowed claim in any such
proceeding) owing by the Borrower and/or any other Guaranteed Party (as defined
below) under any Interest Rate Protection Agreement and any Other Hedging
Agreement to which it is a party, whether now in existence or hereafter arising,
and the due performance and compliance by the Borrower and each such other
Guaranteed Party with all of the terms, conditions, covenants and agreements
contained therein (all such obligations, liabilities and indebtedness being
herein collectively called the “Other Obligations”, and together with the Credit
Document Obligations are herein collectively called the “Guaranteed
Obligations”);
          As used herein, the term “Guaranteed Party” shall mean the Borrower
and each Subsidiary of the Borrower party to any Interest Rate Protection
Agreement or Other Hedging Agreement with an Other Creditor. Each Guarantor
understands, agrees and confirms that the Secured Creditors may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against such
Guarantor without proceeding against any other Guarantor, the Borrower or any
other Guaranteed Party, or against any security for the Guaranteed Obligations,
or under any other guaranty covering all or a portion of the Guaranteed
Obligations. This Guaranty is a guaranty of prompt payment and performance and
not of collection.
          (b) Additionally, each Guarantor, jointly and severally,
unconditionally, absolutely and irrevocably, guarantees the payment of any and
all Guaranteed Obligations whether or not due or payable by the Borrower or any
other Guaranteed Party upon the occurrence in respect of the Borrower or any
other Guaranteed Party of any of the events specified in Section 10.05 of the
Credit Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.
          2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor
hereunder is absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower or any other Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by the Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,



--------------------------------------------------------------------------------



 



Page 4

irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.
          3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor, the Borrower or any other Guaranteed Party, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against any other Guarantor, any other guarantor, the
Borrower or any other Guaranteed Party and whether or not any other Guarantor,
any other guarantor, the Borrower or any other Guaranteed Party be joined in any
such action or actions. Each Guarantor waives (to the fullest extent permitted
by applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to the Borrower or such other Guaranteed Party shall
operate to toll the statute of limitations as to each Guarantor.
          4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of this
Guaranty and notice of the existence, creation or incurrence of any new or
additional liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, demand for performance, protest, notice of
dishonor or nonpayment of any such liabilities, suit or taking of other action
by the Administrative Agent or any other Secured Creditor against, and any other
notice to, any party liable thereon (including such Guarantor, any other
Guarantor, any other guarantor, the Borrower or any other Guaranteed Party) and
each Guarantor further hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice or
proof of reliance by any Secured Creditor upon this Guaranty, and the Guaranteed
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, modified, supplemented or waived, in
reliance upon this Guaranty.
          (b) Each Guarantor waives any right to require the Secured Creditors
to: (i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations. The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against the Borrower, any



--------------------------------------------------------------------------------



 



Page 5

other Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against the Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.
          (c) Each Guarantor has knowledge and assumes all responsibility for
being and keeping itself informed of the Borrower’s, each other Guaranteed
Party’s and each other Guarantor’s financial condition, affairs and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and has adequate means to obtain from the
Borrower, each other Guaranteed Party and each other Guarantor on an ongoing
basis information relating thereto and the Borrower’s, each other Guaranteed
Party’s and each other Guarantor’s ability to pay and perform its respective
Guaranteed Obligations, and agrees to assume the responsibility for keeping, and
to keep, so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.
          (d) Each Guarantor hereby acknowledges and agrees that no Secured
Creditor nor any other Person shall be under any obligation (a) to marshal any
assets in favor of the Guarantor or in payment of any or all of the liabilities
of any Guaranteed Party under the Documents or the obligation of the Guarantor
hereunder or (b) to pursue any other remedy that the Guarantor may or may not be
able to pursue itself, any right to which the Guarantor hereby waives.
          (e) Each Guarantor warrants and agrees that each of the waivers set
forth in Section 3 and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.
          5. RIGHTS OF SECURED CREDITORS. Subject to Sections 4 and 13, any
Secured Creditor may (except as shall be required by applicable statute that
cannot be waived) at any time and from time to time without the consent of, or
notice to, any Guarantor, without incurring responsibility to such Guarantor,
without impairing or releasing the obligations or



--------------------------------------------------------------------------------



 



Page 6

liabilities of such Guarantor hereunder, upon or without any terms or conditions
and in whole or in part:
     (a) change the manner, place or terms of payment of, and/or change,
increase or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including, without limitation, any increase
or decrease in the rate of interest thereon or the principal amount thereof),
any security therefor, or any liability incurred directly or indirectly in
respect thereof, and the guaranty herein made shall apply to the Guaranteed
Obligations as so changed, extended, increased, accelerated, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property or other collateral by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;
     (d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower or any other Guaranteed Party to the
Secured Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, any of the Interest Rate Protection Agreements or Other Hedging
Agreements, the Credit Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the
Interest Rate Protection Agreements or Other Hedging Agreements, the Credit
Documents or any of such other instruments or agreements;



--------------------------------------------------------------------------------



 



Page 7

     (h) act or fail to act in any manner which may deprive such Guarantor of
its right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or
     (i) take any other action or omit to take any other action which would,
under otherwise applicable principles of common law, give rise to a legal or
equitable discharge of such Guarantor from its liabilities under this Guaranty
(including, without limitation, any action or omission whatsoever that might
otherwise vary the risk of the Guarantor or constitute a legal or equitable
defense to or discharge of the liabilities of a guarantor or surety or that
might otherwise limit recourse against the Guarantor).
          No invalidity, illegality, irregularity or unenforceability of all or
any part of the Guaranteed Obligations, the Credit Documents or any other
agreement or instrument relating to the Guaranteed Obligations or of any
security or guarantee therefor shall affect, impair or be a defense to this
Guaranty, and this Guaranty shall be absolute and unconditional notwithstanding
the occurrence of any event or the existence of any other circumstances which
might constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.
          6. CONTINUING GUARANTY. This Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Secured Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
          7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness
of the Borrower or any other Guaranteed Party now or hereafter held by any
Guarantor is hereby subordinated to the indebtedness of the Borrower or such
other Guaranteed Party to the Secured Creditors; and such indebtedness of the
Borrower or such other Guaranteed Party to any Guarantor, if the Administrative
Agent or the Collateral Agent, after an Event of Default has occurred and is
continuing, so requests, shall be collected, enforced and received by such
Guarantor as trustee for the Secured Creditors and be paid over to the Secured
Creditors on account of the indebtedness of the Borrower or such other
Guaranteed Party to the Secured Creditors, but without affecting or impairing in
any manner the liability of such Guarantor under the other provisions of this
Guaranty. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of the Borrower or any other Guaranteed



--------------------------------------------------------------------------------



 



Page 8

Party to such Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Secured Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash; provided,
that if any amount shall be paid to the Guarantor on account of such subrogation
rights at any time prior to the irrevocable payment in full in cash of all the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
the Secured Creditors and shall forthwith be paid to the Secured Creditors to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Documents or, if the
Credit Documents do not provide for the application of such amount, to be held
by the Secured Creditors as collateral security for any Guaranteed Obligations
thereafter existing.
          8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders (or, after the date on which all Credit
Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent or, after all the Credit Document
Obligations have been paid in full, by the holders of at least a majority of the
outstanding Other Obligations, as the case may be, for the benefit of the
Secured Creditors upon the terms of this Guaranty and the Security Documents.
The Secured Creditors further agree that this Guaranty may not be enforced
against any director, officer, employee, partner, member or stockholder of any
Guarantor (except to the extent such partner, member or stockholder is also a
Guarantor hereunder). It is understood and agreed that the agreement in this
Section 8 is among and solely for the benefit of the Secured Creditors and that,
if the Required Lenders (or, after the date on which all Credit Document
Obligations have been paid in full, the holders of at least a majority of the
outstanding Other Obligations) so agree (without requiring the consent of any
Guarantor), this Guaranty may be directly enforced by any Secured Creditor.
          9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order
to induce the Lenders to make Loans to, and issue Letters of Credit for the
account of, the Borrower pursuant to the Credit Agreement, and in order to
induce the Other Creditors to execute, deliver and perform the Interest Rate
Protection Agreements and Other Hedging Agreements to which they are a party,
each Guarantor represents, warrants and covenants that:
     (a) such Guarantor (i) is a duly organized and validly existing
corporation, partnership or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate, partnership or limited liability company power and authority, as
the case may be, to own its property and assets



--------------------------------------------------------------------------------



 



Page 9

and to transact the business in which it is engaged and presently proposes to
engage and (iii) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the conduct of its business requires
such qualification except for failures to be so qualified which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;
     (b) such Guarantor has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Guaranty and each of the Credit Documents to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of this Guaranty and each of such
Credit Documents;
     (c) such Guarantor has duly executed and delivered this Guaranty and each
of the Credit Documents to which it is a party, and this Guaranty and each of
such Credit Documents constitutes the legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except to the extent
that the enforceability hereof or thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
     (d) neither the execution, delivery or performance by such Guarantor of
this Guaranty or any of the Credit Documents to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will
(i) contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) violate or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of such Guarantor
or any of its Subsidiaries pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, credit agreement, or any other material
agreement, contract or instrument to which such Guarantor or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) violate any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents), as the
case may be, of such Guarantor or any of its Subsidiaries;
     (e) except (x) as may have been obtained or made on or prior to the Initial
Borrowing Date and which remain in full force and effect on the Initial
Borrowing Date and (y) for filings which are necessary to perfect the security
interests created under the Security Documents, which filings shall have been
made (or will be made within ten days of the Initial Borrowing Date, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, such Guarantor to authorize, or is required to be obtained or made
by, or on behalf of, such Guarantor in connection with, (i) the execution,
delivery and



--------------------------------------------------------------------------------



 



Page 10

performance of this Guaranty by such Guarantor or any of the Credit Documents to
which such Guarantor is a party or (ii) the legality, validity, binding effect
or enforceability of this Guaranty or of the Credit Documents to which such
Guarantor is a party;
     (f) there are no actions, suits or proceedings pending or, to such
Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any of
the Credit Documents to which such Guarantor is a party, (ii) with respect to
such Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
     (g) until the termination of the Total Commitment and all Interest Rate
Protection Agreements and Other Hedging Agreements with an Other Creditor and
until such time as no Note or Letter of Credit remains outstanding and all
Guaranteed Obligations have been paid in full (other than indemnities described
in Section 12.06 of the Credit Agreement and analogous provisions in the
Security Documents which are not then due and payable), such Guarantor will
comply, and will cause each of its Subsidiaries to comply, with all of the
applicable provisions, covenants and agreements contained in Sections 8 and 9 of
the Credit Agreement, and will take, or will refrain from taking, as the case
may be, all actions that are necessary to be taken or not taken so that no
violation of any provision, covenant or agreement contained in Section 12.06 of
the Credit Agreement, and so that no Default or Event of Default, is caused by
the actions of such Guarantor or any of its Subsidiaries; and
     (h) an executed (or conformed) copy of each of the Credit Documents, the
Interest Rate Protection Agreements and the Other Hedging Agreements has been
made available to a senior officer of such Guarantor and such officer is
familiar with the contents thereof.
          10. EXPENSES. The Guarantors hereby jointly and severally agree to pay
all reasonable out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by the Collateral Agent, the
Administrative Agent and each other Secured Creditor).
          11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
the Secured Creditors and their successors and assigns.
          12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated except with the written
consent of each Guarantor directly affected thereby (it being understood that
the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released) and with the written consent of either



--------------------------------------------------------------------------------



 



Page 11

(x) the Required Lenders (or, to the extent required by Section 13.12 of the
Credit Agreement, with the written consent of each Lender) at all times prior to
the time at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated or (y) the holders of at least a majority of the outstanding Other
Obligations at all times after the time at which all Credit Document Obligations
have been paid in full and all Commitments and Letters of Credit under the
Credit Agreement have been terminated; provided, that any change, waiver,
modification or variance affecting the rights and benefits of a single Class (as
defined below) of Secured Creditors (and not all Secured Creditors in a like or
similar manner) shall also require the written consent of the Requisite
Creditors (as defined below) of such Class of Secured Creditors. For the purpose
of this Guaranty, the term “Class” shall mean each class of Secured Creditors,
i.e., whether (x) the Lender Creditors as holders of the Credit Document
Obligations or (y) the Other Creditors as the holders of the Other Obligations.
For the purpose of this Guaranty, the term “Requisite Creditors” of any Class
shall mean (x) with respect to the Credit Document Obligations, the Required
Lenders (or, to the extent required by Section 13.12 of the Credit Agreement,
each Lender) and (y) with respect to the Other Obligations, the holders of at
least a majority of the aggregate notional amount of all Other Obligations
outstanding from time to time under the Interest Rate Protection Agreements and
Other Hedging Agreements.
          13. SET OFF. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (such term to
mean and include any “Event of Default” as defined in the Credit Agreement and
any payment default under any Interest Rate Protection Agreement or Other
Hedging Agreement with an Other Creditor continuing after any applicable grace
period), each Secured Creditor is hereby authorized, at any time or from time to
time, without prior notice to any Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Secured Creditor to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Secured Creditor under this Guaranty, irrespective of whether
or not such Secured Creditor shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured. Notwithstanding anything to the contrary contained in
this Guaranty, at any time that the Guaranteed Obligations shall be secured by
any Real Property located in the State of California, no Secured Creditor shall
exercise any right of set-off, lien or counterclaim or take any court or
administrative action or institute any proceedings to enforce any provision of
this Guaranty without the prior consent of the Administrative Agent or the
Required Lenders or, to the extent required by Section 13.12 of the Credit
Agreement, all of the Lenders, if such setoff or action or proceeding would or
might (pursuant to Sections 580a, 580b, 580d and 726 of the California Code of
Civil Procedure or Section 2924 of the California Civil Code, if applicable, or
otherwise) affect or impair the validity, priority, or enforceability of the
liens granted to the Collateral Agent pursuant to the Security Documents or the
enforceability of the Guaranteed Obligations hereunder, and any attempted
exercise by any Secured Creditor or the Administrative Agent of any such right
without obtaining such consent of the Required Lenders or the Administrative
Agent shall be null and void. It is understood and agreed that the foregoing
sentence of this Section 13 is for the



--------------------------------------------------------------------------------



 



Page 12

sole benefit of the Secured Creditors and may be amended, modified or waived in
any respect by the Required Lenders (without any requirement of prior notice to
or consent by any Credit Party or any other Person) and does not constitute a
waiver of any rights against any Credit Party or against any Collateral. Each
Secured Creditor (by its acceptance of the benefits hereof) acknowledges and
agrees that the provisions of this Section 13 are subject to the sharing
provisions set forth in Section 13.06 of the Credit Agreement. The
Administrative Agent or the applicable Secured Party shall promptly notify the
affected Guarantor of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.
          14. NOTICE. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company
or overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Administrative Agent or any Guarantor
shall not be effective until received by the Administrative Agent or such
Guarantor, as the case may be. All notices and other communications shall be in
writing and addressed to such party at (i) in the case of any Lender Creditor,
as provided in the Credit Agreement, (ii) in the case of any Guarantor, c/o RCN
Corporation, 196 Van Buren Street, Suite 300, Herndon, VA 20170, Attention:
Edward J. O’Hara, Treasurer, Tel: (703) 434-8249, Fax: (703) 434-8437, with a
copy to Benjamin R. Preston, General Counsel, RCN Corporation, 196 Van Buren
Street, Herndon, Virginia 20170, Tel: (703) 434-8440, Fax: (703) 434-8461 and
(iii) in the case of any Other Creditor, at such address as such Other Creditor
shall have specified in writing to the Guarantors; or in any case at such other
address as any of the Persons listed above may hereafter notify the others in
writing.
          15. REINSTATEMENT. If any claim is ever made upon any Secured Creditor
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including, without limitation, the
Borrower or any other Guaranteed Party), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon such Guarantor, notwithstanding any revocation hereof or the
cancellation of any Note, any Interest Rate Protection Agreement, any Other
Hedging Agreement or any other instrument evidencing any liability of the
Borrower or any other Guaranteed Party, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.
          16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL
BY JURY. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED
CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH



--------------------------------------------------------------------------------



 



Page 13

THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which any Guarantor is a party may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
County of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Guarantor hereby further irrevocably waives any claim that any such courts lack
jurisdiction over such Guarantor, and agrees not to plead or claim, in any legal
action or proceeding with respect to this Guaranty or any other Credit Document
to which such Guarantor is a party brought in any of the aforesaid courts, that
any such court lacks jurisdiction over such Guarantor. Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to each Guarantor at its address
set forth opposite its signature below, such service to become effective 30 days
after such mailing. Each Guarantor hereby irrevocably waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any action or proceeding commenced hereunder or under any other
Credit Document to which such Guarantor is a party that such service of process
was in any way invalid or ineffective. Nothing herein shall affect the right of
any of the Secured Creditors to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against each Guarantor
in any other jurisdiction.
          (b) Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Guarantor is a party brought in the courts referred to in clause (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.
          (c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          17. RELEASE OF LIABILITY OF GUARANTOR. (a) In the event that all of
the capital stock or other equity interests of one or more Guarantors is sold or
otherwise disposed of or liquidated in compliance with the requirements of
Section 9.02 of the Credit Agreement (or such sale, other disposition or
liquidation has been approved in writing by the Required Lenders (or all the
Lenders if required by Section 13.12 of the Credit Agreement)) and the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of the Credit Agreement, to the extent applicable, such Guarantor
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to the Borrower or another Subsidiary thereof),
be released from this Guaranty automatically and without further action and this
Guaranty shall, as to each such Guarantor or Guarantors, terminate, and have no
further



--------------------------------------------------------------------------------



 



Page 14

force or effect (it being understood and agreed that the sale of one or more
Persons that own, directly or indirectly, all of the capital stock or other
equity interests of any Guarantor shall be deemed to be a sale of such Guarantor
for the purposes of this Section 17).
          (a) If the Borrower designates any Guarantor as an Unrestricted
Subsidiary in accordance with Section 8.17 of the Credit Agreement, then such
Guarantor shall be released from this Guaranty automatically and without further
action, and this Guaranty shall, as to such Guarantor and as to any Subsidiary
of such Guarantor, terminate, and have no further force or effect.
          18. CONTRIBUTION. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Total Commitment
and all Letters of Credit have been terminated, it being expressly recognized
and agreed by all parties hereto that any Guarantor’s right of contribution
arising pursuant to this Section 18 against any other Guarantor shall be
expressly junior and subordinate to such other Guarantor’s obligations and
liabilities in respect of the Guaranteed Obligations and any other obligations
owing under this Guaranty. As used in this Section 18: (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Guaranty [or any



--------------------------------------------------------------------------------



 



Page 15

guaranteed obligations arising under any guaranty of the Existing Second-Lien
Note Indenture]1) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty pursuant to
Section 17 hereof shall thereafter have no contribution obligations, or rights,
pursuant to this Section 18, and at the time of any such release, if the
released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until all of the Guaranteed Obligations have been
irrevocably paid in full in cash. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.
          19. LIMITATION ON GUARANTEED OBLIGATIONS . Each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
confirms that it is its intention that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any similar Federal or state law. To effectuate the
foregoing intention, each Guarantor and each Secured Creditor (by its acceptance
of the benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.
          20. COUNTERPARTS. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          21. PAYMENTS. All payments made by any Guarantor hereunder will be
made without setoff, counterclaim or other defense and on the same basis as
payments are made by the Borrower under Sections 4.03 and 4.04 of the Credit
Agreement.
          22. ADDITIONAL GUARANTORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to execute a counterpart of this
Guaranty after the date hereof pursuant to the Credit Agreement shall become a
Guarantor hereunder by (x)
 

1   To be included to the extent any Existing Second-Lien Notes are outstanding
on the Closing Date.



--------------------------------------------------------------------------------



 



Page 16

executing and delivering a counterpart hereof to the Administrative Agent or
executing a joinder agreement and delivering same to the Administrative Agent,
in each case as may be requested by (and in form and substance satisfactory to)
the Administrative Agent and (y) taking all actions as specified in this
Guaranty as would have been taken by such Guarantor had it been an original
party to this Guaranty, in each case with all documents and actions required to
be taken to be taken above to the reasonable satisfaction of the Administrative
Agent.
          23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.
          24. FCC CONSENT. Notwithstanding anything herein which may be
construed to the contrary, no action shall be taken by any of the Administrative
Agent and the Secured Creditors with respect to any license of the Federal
Communications Commission (“FCC”) unless and until any applicable rules and
regulations thereunder, requiring the consent to or approval of such action by
the FCC or any governmental or other authority, have been satisfied. Each
Guarantor agrees, following the occurrence and during the continuance of any
Event of Default, to use its best efforts, including taking any action which the
Administrative Agent and the Secured Creditors may reasonably request, to assist
in obtaining any required consent or approval of the FCC or any other
governmental or other authority for any sale or transfer of control of the
Collateral contemplated by the Security Documents pursuant to the exercise of
the rights and remedies of the Administrative Agent, the Collateral Agent and
the Secured Creditors thereunder, including, upon request, to prepare, sign and
file with the FCC the assignor’s or transferor’s and licensee’s portions of any
applications required under the rules of the FCC for consent to the assignment
or transfer of control of any FCC construction permit, license or other
authorization.
          Each Guarantor further consents, subject to obtaining any necessary
approvals, following the occurrence and during the continuance of any Event of
Default, to the assignment or transfer of control of any FCC or other
governmental construction permit, license, or other authorization to operate, to
a receiver, trustee, or similar official or to any purchaser of the Collateral
pursuant to any public or private sale, judicial sale, foreclosure, or exercise
of other remedies available to Administrative Agent and the Secured Creditors as
permitted by applicable law.
* * *



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.



--------------------------------------------------------------------------------



 



 

21ST CENTURY TELECOM SERVICES, INC.
BRAINSTORM NETWORKS, INC.
HOT SPOTS PRODUCTIONS, INC.
ON TV, INC.
RCN-BECOCOM, INC.
RCN CABLE TV OF CHICAGO, INC.
RCN DIGITAL SERVICES LLC
         By: [ ], its managing
         member
RCN ENTERTAINMENT, INC.
RCN FINANCE, LLC
         By: RCN Corporation, its managing
         member
RCN FINANCIAL MANAGEMENT, INC.
RCN INTERNATIONAL HOLDINGS, INC.
RCN INTERNET SERVICES, INC.
RCN NEW YORK COMMUNICATIONS,
        LLC
         By: [ ], its managing
         member
RCN TELECOM SERVICES, INC.
RCN TELECOM SERVICES OF ILLINOIS, LLC
         By: RCN Corporation, its managing
         member
RCN TELECOM SERVICES OF
         MASSACHUSETTS, INC.
RCN TELECOM SERVICES OF
         PHILADELPHIA, INC.
RCN TELECOM SERVICES OF VIRGINIA,
         INC.
RCN TELECOM SERVICES OF WASHINGTON
         D.C., INC.
RFM 2, LLC
         By: RCN Corporation, its managing
         member
RLH PROPERTY CORPORATION
STARPOWER COMMUNICATIONS, LLC
         By: RCN Telecom Services of Washington
         D.C., Inc., its managing member
TEC AIR, INC.
UNET HOLDING, INC.,
as Pledgors

             
 
  By:   Name:    
 
     
 
Title:    



--------------------------------------------------------------------------------



 



 

          Accepted and Agreed to:    
 
        DEUTSCHE BANK TRUST COMPANY    
 
  AMERICAS, as Administrative Agent    
 
       
By:
  Name:    
 
 
 
   
 
  Title:    
 
       
By:
  Name:    
 
 
 
Title:    



--------------------------------------------------------------------------------



 



 

         
1. GUARANTY
    2  
2. LIABILITY OF GUARANTORS ABSOLUTE
    3  
3. OBLIGATIONS OF GUARANTORS INDEPENDENT
    4  
4. WAIVERS BY GUARANTORS
    4  
5. RIGHTS OF SECURED CREDITORS
    5  
6. CONTINUING GUARANTY
    7  
7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS
    7  
8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT
    8  
9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS
    8  
10. EXPENSES
    10  
11. BENEFIT AND BINDING EFFECT
    10  
12. AMENDMENTS; WAIVERS
    10  
13. SET OFF
    11  
14. NOTICE
    12  
15. REINSTATEMENT
    12  
16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY
    12  
17. RELEASE OF LIABILITY OF GUARANTOR
    13  
18. CONTRIBUTION
    14  
19. LIMITATION ON GUARANTEED OBLIGATIONS
    15  
20. COUNTERPARTS
    15  
21. PAYMENTS
    15  
22. ADDITIONAL GUARANTORS
    15  
23. HEADINGS DESCRIPTIVE
    16  
24. FCC CONSENT
    16  